LEMMON, Judge,
concurring.
The decisions in prescription cases, in which the wrong name is originally given for the right defendant, often yield harsh results, particularly when the wrong name was. close enough to the correct name to inform that party that the suit asserted a claim against him. Believing that the penalty of dismissal is too harsh a result for an unsubstantial mistake in form, I disagreed with the Majesty and Roby decisions, but I respectfully yielded to the authority of the higher court. Those cases involved the incorrect name of a corporate defendant who actually received service shortly after the petition was filed. This case does not present a mere mistake in a corporate name, but it does present the total avoidance of liability by executive officers of a timely sued corporation, when the executive officers and the corporate employer were all covered by the same insurer and all represented by the same law firm. Again a harsh result is reached on a relatively technical basis.